United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3661
                                   ___________

Linda Faye Stewart; William Stewart,    *
                                        *
      Plaintiffs - Appellants,          *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Philip Morris, Inc.,                    *
                                        *     [TO BE PUBLISHED]
      Defendant - Appellee.             *
                                   ___________

                          Submitted: December 16, 1999
                              Filed: March 7, 2000
                                  ___________

Before RICHARD S. ARNOLD, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Linda Faye Stewart and her husband, William Stewart, commenced this diversity
action against Philip Morris, Inc., alleging that Linda Stewart developed lung cancer
because of the absence of adequate health warnings on Marlboro cigarette packaging.
The district court1 granted summary judgment dismissing the Stewarts’ tort claims,
concluding all their claims are time-barred by the applicable three-year statute of
limitations found in Arkansas Code Annotated § 16-116-103. The Stewarts appeal.


      1
       The HONORABLE JAMES MAXWELL MOODY, United States District
Judge for the Eastern District of Arkansas.
Having reviewed the record and the district court’s interpretation of state law de novo,
we agree that the Stewarts’ claims are time-barred and therefore affirm.

       Linda Stewart began smoking forty years ago, at the age of thirteen. In the late
1970s and early 1980s, her children read the warnings on cigarette packages to Mrs.
Stewart, who is illiterate. During her second marriage, she cut down on smoking at
various times because it affected her ability to breathe while jogging. In the mid-1980s,
she visited a woman smoker who suffered from emphysema and came to believe she
could develop emphysema from smoking. She developed “smoker’s cough” in the late
1980’s. In August 1994, Linda Stewart had trouble breathing, began coughing up
blood, was tired all the time, lost her appetite, and experienced constant coughing.
Knowing she was in poor health, she initially refused to seek medical attention, though
her husband and children urged her to stop smoking and see a doctor. She eventually
sought medical care and was diagnosed with lung cancer on October 26, 1994. The
Stewarts filed this lawsuit in October 1997.

       A cause of action accrues when the plaintiff first becomes aware of her
condition, “including both the fact of the injury and the probable causal connection
between the injury and the product’s use.” Adkinson v. G.D. Searle & Co., 971 F.2d
132, 134 (8th Cir. 1992). Given the undisputed facts of this case, we agree with the
district court that Linda Stewart became aware of her injury in August 1994, more than
three years before the Stewarts filed their complaint. And given her prior knowledge
of the risks of smoking, discovery of the injury was discovery of its probable
connection to cigarette smoking. Cf. Rotella v. Wood, No. 98-896, 2000 WL 201114
(U.S. Feb. 23, 2000).




                                           -2-
       Accordingly, the Stewarts’ claims are time-barred, and the judgment of the
district court must be affirmed.



A true copy.

               Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -3-